PER CURIAM:
After trial by jury, the appellant was found guilty of murder in the second degree (now third degree) and of related lesser charges. Thereafter, only “boiler plate” post trial motions were filed on behalf of the appellant. Nevertheless the trial court entertained orally the reasons which appellant now pursues in this appeal. Motions were refused and sentences totalling I2V2 years to 25 years were imposed.
Since Commonwealth v. Blair, 460 Pa. 31, 331 A.2d 213 (1975), our Superior Court has held that mere oral presentation of additional reasons in support of post trial motions is insufficient to preserve such issues for appellate review. Commonwealth v. Gravely, 486 Pa. 194, n. 1, 404 A.2d 1296, n. 1 (1979). Therefore, all of the issues advanced in this appeal have been waived.
Judgment of sentence affirmed.